Citation Nr: 1115229	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  09-02 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a low back disability.  



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from February 5, to March 4, 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the RO which denied the benefits sought on appeal.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim have been obtained by VA.  

2.  Clear and unmistakable evidence demonstrates low back disability existed prior to service and was not aggravated by such service.

3.  The Veteran is not shown to have low back disability at present which is related to service.  


CONCLUSION OF LAW

The Veteran does not have a low back disability which was incurred in or aggravated by active service, nor may any current arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1153, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in August 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran was examined by VA during the pendency of this appeal and was afforded an opportunity for a personal hearing, but declined.  Further, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. 38 U.S.C.A. § 1111; VAOPGCPREC 3-03.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  In determining whether there is clear and unmistakable evidence to rebut the presumption of soundness, all evidence of record must be considered, including post service medical opinions.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000) and Adams v. West, 13 Vet. App. 453 (2000).  

In July 2003, the VA General Counsel issued a precedent opinion which held that, to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  In its decisions, the Board is bound to follow the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c).  

In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of aggravation is applicable only if the pre-service disability underwent an increase in severity during service.  Hunt, 1 Vet. App. at 292, 296 (1991); see also Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that a veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and arthritis manifests to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background & Analysis

The Veteran contends that he was in excellent health at the time of service enlistment and that he first injured his back when he was pushed to the ground by a drill sergeant during basic training.  The Veteran reported that he was hospitalized for several days and was subsequently discharged from service, but that he was never told why he was discharged.  The Veteran argues that his current low back disability was due to this injury in service, and believes that he is entitled to a grant of service connection.  

Initially, the Board has reviewed all the evidence of record, including but not limited to the Veteran's contentions, his service treatment records, and all VA and private medical records from 1982 to the present.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, it is not required to discuss each and every piece of evidence in a case.  The relevant evidence including that submitted by the Veteran will be summarized where appropriate.  

At the time of entry, there is a presumption that the Veteran entered service in sound health.  In this case, the Veteran denied any history of injuries or recurrent back pain at the time of service enlistment in January 1975, and no pertinent abnormalities were noted on examination.  Therefore, with respect to a low back disability, the Veteran is entitled to a presumption of soundness.  

The Veteran entered military service on February 5, 1975, and was seen at the base hospital on February 10th, for complaints of non-radiating low back pain of two days duration.  There was some paravertebral tenderness from L-1 to L5, but no spasms, limitation of motion or neurological symptomatology and straight leg raising was negative.  The impression was lumbosacral strain.  The Veteran was prescribed medication and discharged to duty.  He was seen at the medical clinic on February 12th, and again on the 14th, with no reported change in his symptoms or clinical findings.  The latter treatment note indicated that the Veteran reported that he injured his lower back when he fell eight days earlier.  The assessment was probable lumbosacral strain, which the examiner indicated would gradually resolve, but that the reported fall and exquisite pain was worrisome, and the Veteran was referred to orthopedic services for further evaluation.  

On orthopedic Medical Board examination in February 1975, the Veteran reported that suffered severe low back pain after he fell out of a boxing ring about two years prior to service, and that it had incapacitated him quite a bit.  Since the pre-service injury, he had been unable to perform heavy physical activities without developing recurrent low back pain, and said that he had chronic low back pain with slight radiation into his buttocks since entering service.  On examination, there was bilateral paravertebral muscle spasm of the lower back and lumbosacral area with a flattened lumbar lordosis.  Neurological examination was intact, straight leg raising was positive at 45 degrees, bilaterally, and he walked with a markedly flexed left spine and pelvis with short steps.  There was tenderness to palpation over the spinous processes of the lumbosacral spine and along the paravertebral muscles, bilaterally.  X-ray studies were unremarkable except for a narrowing of the disc space between L5 and S1.  The diagnosis was chronic low back strain.  The examiner opined that the disability existed prior to service, and concluded that the Veteran was physically unfit for service and recommended that he be separated from service.  

A Medical Board Proceedings, dated in February 1975, concluded that the Veteran's chronic lumbosacral strain; incurred in 1973, existed prior to service enlistment and was not aggravated by active service.  On a Report of Medical History for separation from service in February 1975, the Veteran reported a history of treatment by a private physician at a hospital in Arroyo, Puerto Rico within the past five years.  

Numerous copies of private medical records, received from the Social Security Administration (SSA) in March 2009, showed that the Veteran was treated for low back problems in January 1982, following an industrial accident.  At that time, the Veteran reported that he fell down stairs at work in November 1981, and initially felt only some bruises on his left thigh and buttock, but that within a half hour he developed severe pain in his lower back and went to the medical division for evaluation and treatment.  The Veteran denied any prior history of a back injury, and said that he had not been able to work since the injury at work.  He complained of chronic low back pain, numbness and a sleepy feeling in his thighs, mostly on the left which was in no particular distribution, and frequency of urination.  EMG/NCV studies at that time were within normal limits.  The neurologist indicated that all neurological signs were spurious, and that he found no convincing evidence of a herniated lumbar disc or any nerve root compromise.  

A private CT scan of the Veteran's lumbosacral spine in May 1986, was normal.  

A medical report from a private neurological group, dated in September 1986, indicated that the Veteran was evaluated for chronic low back pain radiating into his lower extremities since a work related injury when he slipped and fell, landing on his buttocks and back in "1979 or 1980."  The Veteran reported that he had more symptoms after he reinjured his back at work in January 1986, but was able to return to work until June 1986, and that he had been off work ever since.  The examiner indicated that he reviewed the May 1986 CT scan and x-ray studies of the Veteran's lumbosacral spine, and found nothing of significance.  

The physician noted that while the Veteran sat slowly with grimacing and groaning, holding out his left lower extremity before him, hobbling to get undressed, grunted and groaned during examination, and guarded against back motion, he appeared to be sitting quite comfortable in the examining room, and walked down the hall and climbed up on the examining table without any difficulty.  EMG/NCV studies at that time were essentially within normal limits.  The examiner stated that he was "absolutely unable" to document any objective evidence of neurological involvement, and indicated that the Veteran's reported symptomatology was often associated with non-organic situations.  He noted that the Veteran had normal cremasterics and peroneal sensations, and that while he complained of painful swelling in his lumbar region, there was no objective evidence of any abnormalities.  

Additional private medical reports received from the SSA showed periodic treatment for chronic low back and neck pain in 1986 and 1987, and again in the early 1990's.  An x-ray study in January 1991 showed minimal cervical osteoarthritis of the cervical spine and minor lumbosacral osteoarthritis which the examiner indicated was not excessive for his age group, and a transitional 1st sacral segment with sclerosis and partial fusion at the left pseudo-arthrosis.  

When seen in January 1991, the Veteran reported that he lost consciousness after falling down "several flights of stairs" at work in 1981, and that he developed grand mal seizures several weeks after the fall which have continued about once or twice a week.  The Veteran reported loss of memory over the past couple of years and difficulty remember directions, even in his own neighborhood.  

When examined by VA in November 2007, the examiner indicated that the claims file was reviewed and included a description of the Veteran's complaints and medical history, including his treatment for low back problems in service.  The Veteran reported that he injured his back when he slipped shoveling snow in service and was treated with heat and a bed board for several days.  He said that he reinjured his back working as a stevedore several years after service and had progressively worsening back pain over the years.  X-ray studies revealed anterior and lateral spur formation from L1 to L5 due to degenerative spondylotic changes.  The intervertebral disc spaces and vertebral body heights were well-preserved and there was straightening of the normal lordosis due to muscle spasm.  The impression included degenerative spondylotic changes of the lumbosacral spine and muscle spasm.  The examiner noted that the evidence showed a pre-existing low back disability prior to service, but opined that the Veteran's current low back disability was not caused by, the result of, or related to service or to the back symptoms he experienced in service.  

The evidence in this case showed that while the Veteran specifically denied any injury, treatment or history of recurrent back pain at the time of service enlistment, he subsequently described a significant low back injury and chronic residual symptoms for two years prior to service on an examination shortly after entering service.  The Veteran was seen for low back pain during the first week of service and reported that he hit his back shoveling snow two days earlier.  Initially, the only objective finding was paravertebral tenderness.  However, he did manifest some muscle spasm and pain into his buttocks after a couple of weeks, but was not shown to have more than simple low back muscle strain.  Based on the Veteran's description of a significant back injury and incapacitating symptoms prior to service, and the absence of any significant symptomatology in service, the Medical Evaluation Board (MEB) concluded that his low back strain existed prior to service and was not aggravated by service.  

As indicated above, the evidence shows no further complaints, treatment, abnormalities, or diagnosis for any low back problems for nearly seven years after his discharge from service until November 1981, when the Veteran slipped and fell down a flight of stairs at work.  Private treatment records showed that the Veteran was seen for low back pain on numerous occasions subsequent to the industrial accident, and that he repeatedly pointed to the slip and fall injury as the cause of his low back problems ever since.  Although the Veteran is now shown to have degenerative changes of the lumbosacral spine, numerous private diagnostic studies, including multiple CT scans, x-ray reports and EMG/NCV studies from 1982 through 1991, failed to show any degenerative changes or abnormalities of the lumbosacral spine, and no objective evidence of a neurological disability.  The absence of any additional complaints, treatment or findings for any low back problems until the industrial accident more than six years after service, as well as the completely negative diagnostic studies and lack of any objective findings of a low back disability for more than 16 years after service, weighs heavily against the inference of a nexus between current disability and service, or any increase in severity of a pre-service low back disability during service.  

Moreover, the Veteran was examined by VA in November 2007, to determine the nature and etiology of his current low back problems.  After review of the claims file, including the service treatment records and examination of the Veteran, the VA physician opined that the Veteran's current low back disability was not related in any fashion to service, or to the symptoms he experienced during service.  

The Board finds the VA opinion persuasive, as it was based on review of the claims file and examination of the Veteran, and included a discussion of the relevant facts.  The examiner offered a rational and plausible explanation for concluding that the Veteran's current low back disability was not related to service.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Moreover, the Veteran has presented no competent medical evidence to dispute that opinion.  Thus, the most probative evidence of record consists of the VA medical opinion, and the Board finds clear and unmistakable evidence demonstrates low back disability existed prior to service and was not aggravated by such service.   

Concerning the Veteran's assertions, while he is competent to provide evidence of visible symptoms, he is not a medical professional competent to offer an opinion as to the nature or etiology of any claimed disability.  Savage v. Gober, 10 Vet. App. 488, 495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony is not competent to establish, and therefore not probative of, a medical nexus).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  In this case, the issue does not involve a simple diagnosis and the Veteran is not competent to provide more than simple medical observations.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As there is no competent, credible medical evidence of record suggesting a connection between the Veteran's current low back disability and service or any evidence of arthritis within one year of discharge from service, the Board finds no basis for a favorable disposition of the Veteran's claim for a low back disability.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the Veteran's claim.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for a low back disability is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


